Journal Entries: (i) Oct. 6, 181 £: transferred from record of clerk of “ Supreme Court of the Territory of Michigan sitting as such”; (2) Oct. 9, i8i£: libel filed, claims made, waiver of notice, claim and answer filed, evidence heard, property condemned, sale ordered, notice of sale ordered; (3) Oct. 10, i8i£: motion by claimants for mitigation of penalties; (4) Oct. 16, i8i£: testimony heard and ordered transmitted to Secretary of *182Treasury; (5) Dec. 15, 1815: order re notice of sale amended.
Papers in File: See Transactions 1814-1824, I, 54, case 488.
File No.....